  Case 2:20-cv-13275-JEL-EAS ECF No. 1, PageID.1 Filed 12/11/20 Page 1 of 9




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

United States of America,
                                               Civil Case No.
                 Plaintiff,                    Honorable

vs.

$18,313.00 U.S Currency;
$470.00 U.S. Currency; $1,278.00
U.S. Currency; and (1) Ladies 18K
white gold Oyster Perpetual Rolex
6917 Watch;

                 Defendants in rem.


                 COMPLAINT FOR FORFEITURE



      NOW COMES Plaintiff, the United States of America, by and

through Matthew Schneider, United States Attorney for the Eastern

District of Michigan, and Gjon Juncaj, Assistant United States

Attorney, and states upon information and belief in support of this

Complaint for Forfeiture in rem that:

                      JURISDICTION AND VENUE

       1.   This is an in rem civil forfeiture action pursuant to 21

U.S.C. § 881(a)(6).
  Case 2:20-cv-13275-JEL-EAS ECF No. 1, PageID.2 Filed 12/11/20 Page 2 of 9




       2.   The Court has original jurisdiction over this proceeding

pursuant to 28 U.S.C. § 1345 as this action is being commenced by the

United States of America as Plaintiff.

       3.   This Court has in rem jurisdiction and venue over this

forfeiture action, pursuant to 28 U.S.C. § 1355(b)(1)(A), as the acts

giving rise to the forfeiture occurred in the Eastern District of

Michigan.

       4.   Venue is proper before this Court pursuant to 28 U.S.C. §

1391(b)(2), as a substantial part of the events or omissions giving rise

to the Plaintiff’s claims occurred in the Eastern District of Michigan.

       5.   Venue is also proper before this Court pursuant to 28

U.S.C. § 1395(b), as the Defendants in rem were found and seized in

the Eastern District of Michigan.

                       DEFENDANTS IN REM

     6.     The Defendants in rem in this action are:

     a)     $18,313.00 U.S Currency;

     b)     $470.00 U.S. Currency;

     c)     $1,278.00 U.S. Currency;

     d)     One (1) Ladies 18K white gold Oyster Perpetual Rolex 6917
            Watch;


                                     2
  Case 2:20-cv-13275-JEL-EAS ECF No. 1, PageID.3 Filed 12/11/20 Page 3 of 9




     7.     The defendants in rem are in the custody of the United

States Marshals Service.

           STATUTORY BASIS FOR CIVIL FORFEITURE

     8.     Title 21, United States Code, Section 881, governs the civil

forfeiture of property which constitutes or is derived from the proceeds

of narcotics crimes, or which was used to facilitate narcotics crimes:

            The following shall be subject to forfeiture to the United
            States and no property right shall exist in them. . . .[a]ll
            monies, negotiable instruments, securities, or other things
            of value furnished or intended to be furnished by any
            person in exchange for a controlled substance or listed
            chemical in violation of this subchapter, all proceeds
            traceable to such an exchange, and all monies, negotiable
            instruments, and securities used or intended to be used to
            facilitate any violation of this subchapter.

21 U.S.C. § 881(a)(6).

            FACTUAL BASIS FOR CIVIL FORFEITURE

     10.    The Defendants in rem are forfeitable to the United States

of America as property which was furnished, or was intended to be

furnished, in exchange for a controlled substance; as proceeds

traceable to such an exchange; and/or as monies or things of value

which were used or were intended to be used to facilitate a violation of

Title 21 of the United States Code and are, therefore, subject to


                                     3
  Case 2:20-cv-13275-JEL-EAS ECF No. 1, PageID.4 Filed 12/11/20 Page 4 of 9




seizure and civil forfeiture pursuant to 21 U.S.C. § 881(a)(6).

     11.    The facts supporting the forfeiture of the Defendants in

rem include, but are not limited to, the following:

     12.    In January 2020, Person A, a male, was arrested by

Detroit Police Department officers for carrying a concealed firearm

with an expired license. When being booked by police at the Detroit

Detention Center, officers found a brown paper bag in Person A’s

groin area containing approximately 130 grams of cocaine, packaged

into several knotted plastic sandwich bags, which is consistent with

the intent to distribute the drugs.

     13.    Person A was previously convicted by the State of

Michigan for drug trafficking offenses in 1997. He served

approximately 4 years in prison. It appears that the conviction was

expunged.

     14.    On or about March 18, 2020, a group of law enforcement

officers executed a state arrest warrant for Person A at his home on

Calvin Avenue, Grosse Pointe Farms, Michigan. Person A refused to

answer the door and officers saw him run down the basement. Person

A finally came to door as the officers were preparing to make entry. A


                                      4
  Case 2:20-cv-13275-JEL-EAS ECF No. 1, PageID.5 Filed 12/11/20 Page 5 of 9




female later identified as Anneisha Williams was also present at the

home with Person A. During a protective sweep of the home, officers

found materials and equipment used for processing cocaine.

     15.   The officers subsequently acquired a search warrant and

seized three drug presses with powdery residue (suspected to be

cocaine), a digital scale with powdery residue (suspected to be

cocaine), a microwave oven and kitchenware with powdery residue

(suspected to be cocaine), documents related to banking, real estate

and motor vehicle sales, jewelry purchases with cash, safe deposit box

keys, two handguns, one assault rifle, $155,000.00 cash, and other

evidence. A field test of the suspected cocaine residue was conducted

giving positive results. Much of the drug equipment was in the

basement of the house and can be used to reprocess and repackage

both powder cocaine and crack cocaine.

     10.   Person A was released on a personal recognizance bond in

state court for his outstanding felony warrant.

     11.   Based on drug trafficking activity observed of Person A

subsequent to his March 2020 release from custody, agents obtained

search and seizure warrants for five (5) residences associated with


                                     5
  Case 2:20-cv-13275-JEL-EAS ECF No. 1, PageID.6 Filed 12/11/20 Page 6 of 9




Person A, including 22XXX Gordon Road, St. Clair Shores, Michigan.

Agents executed the warrants on June 30, 2020, including at 22XXX

Gordon Road, St. Clair Shores, Michigan.

     12.   Anneisha Williams, who was present with Person A during

the March 2020 search of the property located at Calvin Avenue

location, was also present during the search at 22XXX Gordon Road,

St. Clair Shores, Michigan. During the search DEA agents found in a

dresser drawer containing men’s clothing in the Master Bedroom, and

in a pair of men’s shorts in the drawer, a combined defendant in rem

$18,313 in U.S. Currency.

     13.   DEA agents found and seized the defendant in rem $470

U.S. Currency from the pocket of a woman’s jacket in the closet in the

Second Living Area.

     14.   DEA agents found and seized a total of the defendant in

rem $1,278 in U.S. Currency from the couch and a woman’s purse in

the Living Room. Agents also found and seized a Ladies 18K white

gold Oyster Perpetual Rolex 6917 Watch from the Living Room.

     15.   The defendants in rem constitute property traceable to

Person A’s drug trafficking activity.


                                     6
     Case 2:20-cv-13275-JEL-EAS ECF No. 1, PageID.7 Filed 12/11/20 Page 7 of 9




                                    CLAIM

         16.   The United States hereby incorporates by reference,

repeats and re-alleges each and every allegation set forth in

Paragraphs 1 through 15, above.

         17.   The defendants in rem are property forfeitable to the

United States of America pursuant to 21 U.S.C. § 881(a)(6) because

each is property which was furnished or was intended to be furnished

in exchange for a controlled substance, and/or because it constitutes

proceeds traceable to such an exchange, and/or because it represents

monies or other things of value used or intended to be used to

facilitate a violation of Title 21 of the United States Code.

//


//


//


//


//


//



                                        7
  Case 2:20-cv-13275-JEL-EAS ECF No. 1, PageID.8 Filed 12/11/20 Page 8 of 9




                                RELIEF

     Plaintiff, the United States of America, respectfully requests

that Warrants of Arrest for the Defendants in rem be issued; that

notice be given to all interested parties to appear and show cause why

the forfeiture should not be decreed; that judgment be entered

declaring that the Defendants in rem be condemned and forfeited to

the United States of America for disposition according to law; and that

the United States of America be granted such other further relief as

this Court may deem just and proper, together with the costs and

disbursements of this action.

                                   Respectfully submitted,


                                   MATTHEW SCHNEIDER
                                   United States Attorney

                                   s/Gjon Juncaj
                                   GJON JUNCAJ (P63256)
                                   U.S. Attorney’s Office
                                   211 W. Fort Street, Ste. 2001
                                   Detroit, MI 48226
                                   (313) 226-0209
Dated: December 11, 2020           gjon.juncaj@usdoj.gov




                                     8
  Case 2:20-cv-13275-JEL-EAS ECF No. 1, PageID.9 Filed 12/11/20 Page 9 of 9




                            VERIFICATION

     I, Brian N. Shock, state that I am a Task Force Officer with the

U.S. Drug Enforcement Administration. I have read the foregoing

Complaint for Forfeiture and declare under penalty of perjury that the

facts contained therein are true and correct based upon knowledge

possessed by me and/or upon information received from other law

enforcement officers.



                             __________________________________
                             Brian N. Shock, Task Force Officer
                             U.S. Drug Enforcement Administration

Dated:     12/11/20




                                     9
